Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.
Response to Amendment
In the amendment filed on July 13, 2022, the following has occurred: claim(s) 1 and 17 have been amended. Now, claim(s) 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nawana et al. (U.S. Patent Publication No. 9,700,292) in view of Shelton, IV (U.S. Patent Pre-Grant Publication No. 2019/0206565).
As per independent claim 1, Nawana disclose a system comprising: determine a robotic surgical procedure recommendation intra-operatively, based on the robotic surgical procedure prediction output, to the portion of the surgical procedure performed by the robotic surgical device (See col. 44, ll. 20-65: The operation module can recommend effective treatments in view of historical surgical strategies, particular surgeon's historical performance, and/or with certain types of surgical strategies in view of multiple different surgeons' historical performance in certain types of surgeries and/or with certain types of surgical instruments.) and output the robotic surgical procedure recommendation by intra- operatively providing the robotic surgical procedure recommendation to a surgeon operating the robotic surgical device (See col. 44, ll. 8-34: The patient preparation module can be continued intra-operatively and can be used in the OR, which the Examiner is interpreting to encompass the ability to output recommendations to a surgeon.).
While Nawana teaches the system as described above, Nawana may not explicitly teach a system comprising: a robotic surgical device to automatically perform a portion of a surgical procedure on a patient and capture robotic surgical operation data associated with the portion of the surgical procedure; a machine learning engine including a training engine and a prediction engine, the training engine to generate a machine learning model trained based on machine learning training data, the machine learning training data including a set of robotic surgical procedure weights generated based on a subset of the robotic surgical operation data associated with a positive surgical procedure outcome, the set of robotic surgical procedure weights associated with surgical outcome metrics; and a processor and memory including instructions, which when executed by the processor, cause the processor to: record an action taken by the robotic surgical device during the portion of the surgical procedure; intra-operatively input the action taken by the robotic surgical device to the prediction engine; and generate, in response to the input at the prediction engine, a robotic surgical procedure prediction output at the prediction engine based on an application of the set of robotic surgical procedure weights within the generated machine learning model to the action taken by the robotic surgical device, the robotic surgical procedure prediction output including at least one result or next action taken after the action.
Shelton, IV discloses a system comprising:` a robotic surgical device to automatically perform a portion of a surgical procedure on a patient (See Paragraph [1444]: The robot surgical hub that can take control of the after request from the surgeon.) and capture robotic surgical operation data associated with the portion of the surgical procedure (See Paragraph [1097]: Devices may be employed to identify anatomical structures of the body using a variety of sensors integrated with imaging devices and techniques such as overlaying images captured by multiple imaging devices, the data may be analyzed to improve surgical procedure outcomes by determining if further treatment may be pursued and the improvements can be suggested to the surgeon, which the Examiner is interpreting the data analyzation of the identified surgery to encompass capture robotic surgical operation data associated with the portion of the surgical procedure as the sensors are adapted to operate with the surgical instrument (See Paragraph [1198]).); a machine learning engine including a training engine and a prediction engine, the training engine to generate a machine learning model trained based on machine learning training data, the machine learning training data including a set of robotic surgical procedure weights generated based on a subset of the robotic surgical operation data associated with a positive surgical procedure outcome (See Paragraph [2098]: The modular devices are connected to the surgical hub, the surgical hub can sense or receive perioperative data from the modular devices and then associate the received perioperative data with surgical procedural outcome data. The perioperative data indicates how the modular devices were controlled during the course of a surgical procedure. The procedural outcome data includes data associated with a result from the surgical procedure (or a step thereof), which can include whether the surgical procedure (or a step thereof) had a positive or negative outcome, which the Examiner is interpreting to encompass the claimed portion as Shelton utilizes machine learning data and a machine learning system.), the set of robotic surgical procedure weights associated with surgical outcome metrics (See Paragraph [2013]: The patient outcome analysis module can analyze surgical outcomes associated with currently used operational parameters of surgical instruments, the patient outcome analysis module may also analyze and assess other potential operational parameters, and the recommendations module could recommend using these other potential operational parameters based on yielding the better surgical outcomes, which the Examiner is interpreting the potential operational parameters to encompass the set of robotic surgical procedure weights and the analyzed surgical outcomes to encompass the surgical outcome metrics.); and a processor and memory including instructions, which when executed by the processor, cause the processor to: record an action taken by the robotic surgical device during the portion of the surgical procedure (See Paragraph [1607]: A process is described for recording data pertaining to the procedure for generating reports, verifying the steps taken by the medical personnel, provide data or prompts that may be pertinent for the particular procedural step, adjust modular devices based on the context, and take any other actions, which the Examiner is interpreting to encompass the claimed portion.); intra-operatively input the action taken by the robotic surgical device to the prediction engine (See Paragraph [2050]: The cloud system may be configured to perform to provide the predicting modeling, the cloud system may combine its knowledge of the required steps and instruments for performing a procedure and may compare the different avenues via various metrics, which the Examiner is interpreting to encompass the claimed portion as in Paragraph [2053] the predictive modeling the cloud system may combine its knowledge of the exact steps of a procedure and the instruments that are used.); and generate, in response to the input at the prediction engine, a robotic surgical procedure prediction output at the prediction engine based on an application of the set of robotic surgical procedure weights within the generated machine learning model to the action taken by the robotic surgical device (See Paragraph [2256]: The robotic hub includes situational awareness module which can be configured to synthesize data from multiple sources to determine an appropriate response to a surgical event and a situational awareness module can determine the type of surgical procedure, step in the surgical procedure, type of tissue, and/or tissue characteristics and can recommend a particular course of action or possible choices based on the synthesized data, which the Examiner is interpreting the situational awareness module can synthesize data from multiple sources to encompass an application of the set of robotic surgical procedure weights within the generated machine learning model to the action taken by the robotic surgical device.), the robotic surgical procedure prediction output including at least one result or next action taken after the action (See Paragraph [1577]: A process is described that is executed by the situational awareness system for the surgical hub that improves surgeons' efficiency in performing surgical procedures by automatically suggesting next step, providing data, and adjusting displays and other modular devices according to the specific context of the procedure, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Nawana to include a robotic system that utilizes machine learning and situational awareness as taught by Shelton, IV. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nawana with Shelton, IV with the motivation of improving surgical patient care and interconnectedness of data dissemination (See Detailed Description of Shelton, IV in Paragraph [1051]).
Claim 17 mirrors Claim 1 only within a differing statutory category, and is rejected for the same reason as Claim 1. The addition of" ... using a processor. .." is encompassed by col. 45, ll. 30-39 that discloses "a computer including a processor, a display screen, and a keyboard".
As per claim 2, Nawana/Shelton, IV teaches the system of claim 1 as described above. Nawana further teaches wherein the machine learning engine further includes a feature determination engine to generate the set of robotic surgical procedure weights based on a correlation of each of a plurality of pre-operative deformities with each of a plurality of successful intra-operative interventions taken by the robotic surgical device (See col. 70, ll. 15- 30: Various types of data gathered and/or analyzed by the system during and before a surgical procedure can be displayed on a user interface and/or otherwise available to users of the system, the user is able to view different data and to compare the pre-op planned placement with the actual post-op result simultaneously, the user can better evaluate success of the surgical procedure, including compliance of the surgery with the pre-op plan, which the Examiner is interpreting to encompass the claimed portion when combined with the robotic system and machine learning model as described above, as Nawana can identify deformities through the diagnosis and treatment module (See col. 32, ll. 37-60).).
Claim 18 mirrors Claim 2 only within a differing statutory category, and is rejected for the same reason as Claim 2.
As per claim 3, Nawana/Shelton, IV teaches the system of claims 1-2 as described above. Nawana further teaches wherein each of the plurality of successful intra-operative interventions is based on a patient outcome received from the patient (See col. 20, ll. 54-67: Paths of an individual's medical treatment through all or part of the continuum to be compared and consolidated then applied to patients with similar symptoms to diagnose and choose the treatment that previously produced a best outcome for similarly situated patients and in col. 44, ll. 8-19 it is disclosed that the patient can be monitored intra-operatively to be stored in an operation database throughout the procedure in order to be added to the patient's record.).
Claim 19 mirrors Claim 3 only within a differing statutory category, and is rejected for the same reason as Claim 3.
As per claim 4, Nawana/Shelton, IV teaches the system of claim 1 as described above. Nawana further teaches wherein the instructions further cause the processor to submit a plan to machine learning engine to receive feedback preoperatively (See col. 56, ll. 10-42: The plan tracking module that is able to set steps for the surgical procedure to be measured against a model and can allow surgeons to continually validate the steps.).
As per claim 5, Nawana/Shelton, IV teaches the system of claim 1 as described above. Nawana further teaches wherein the robotic surgical procedure recommendation is a surgeon specific recommendation (See col. 42, ll. 25-56: The scheduling module is able to consider selected surgical procedure and/or on specific requirements input by a user for the surgical procedure.).
As per claim 6, Nawana/Shelton, IV teaches the system of claims 1 and 5 as described above. Nawana further teaches wherein the surgeon specific recommendation is based on surgeon preferences (See col. 42, ll. 25-56: The scheduling module is able to consider selected surgical procedure and/or on specific requirements input by a user for the surgical procedure and specific surgeon preferences.).
As per claim 7, Nawana/Shelton, IV teaches the system of claim I as described above. Nawana further teaches wherein the instructions further cause the processor to simulate the portion of the surgical procedure to determine a plurality of recommended changes, and select the robotic surgical procedure recommendation from the plurality of recommended changes based on outcome likelihoods of the plurality of recommended changes based on outcome likelihoods of the plurality of recommended changes (See col. 36, 11. 5-30: The pre-op module is able to simulate surgeries before performing those surgical procedures, which the Examiner is interpreting to encompass the ability to simulate multiple recommended changes.).
As per claim 8, Nawana/Shelton, IV teaches the system of claim I as described above. Nawana may not explicitly teach wherein the robotic surgical device is further to perform a validation action, and wherein the instructions further cause the processor to update the robotic surgical procedure recommendation based on the validation action.
Shelton, IV teaches a system wherein the robotic surgical device is further to perform a validation action, and wherein the instructions further cause the processor to update the robotic surgical procedure recommendation based on the validation action (See Paragraph [1577]: The situational awareness system for the surgical hub can adjust the surgical instruments for the particular context of a surgical procedure and validating actions during a surgical procedure.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Nawana to include the robotic surgical device is further to perform a validation action, and wherein the instructions further cause the processor to update the robotic surgical procedure recommendation based on the validation action as taught by Shelton, IV. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nawana with Shelton, IV with the motivation of improving surgical patient care and interconnectedness of data dissemination (See Detailed Description of Shelton, IV in Paragraph [1051]).
As per claim 9, Nawana/Shelton, IV teaches the system of claim 1 as described above. Nawana further teaches wherein to output the robotic surgical procedure recommendation, the instructions cause the processor to output the robotic surgical procedure recommendation without surgeon input as an alert (See col. 56, ll. 43-52: In response to an alert, the system can allow the surgeon to access the surgical procedure planning module to modify the saved simulation for the surgical procedure, which the Examiner is interpreting to encompass outputting the recommendation is reliant on a surgeon's input.).
As per claim 10, Nawana/Shelton, IV teaches the system of claim 1 as described above. Nawana further teaches wherein to output the robotic surgical procedure recommendation, the instructions cause the processor to output the robotic surgical procedure recommendation in response to receiving a request for the robotic surgical procedure recommendation from the surgeon via a user interface (See col. 32, 11. 13-36: The treatment options module can be configured to suggest the one or more invasive treatment options upon request by a user.).
As per claim 11, Nawana/Shelton, IV teaches the system of claim 1 as described above. Nawana may not explicitly teach wherein the machine learning data includes patient-specific information about a past procedure performed on the patient.
Shelton, IV teaches a system wherein the machine learning data includes patient-specific information about a past procedure performed on the patient (See Paragraphs [1484]-[1489]: A process is described for extracting patient information and surgical procedure information to be extracted from an EMR database, which the Examiner is interpreting to encompass the claimed portion as the information can be used in the machine learning model.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Nawana to include the machine learning data includes patient-specific information about a past procedure performed on the patient as taught by Shelton, IV. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nawana with Shelton, IV with the motivation of improving surgical patient care and interconnectedness of data dissemination (See Detailed Description of Shelton, IV in Paragraph [1051]).
As per claim 12, Nawana/Shelton, IV teaches the system of claim 1 as described above. Nawana further teaches wherein the machine learning training data includes demographic-specific information corresponding to the patient, the demographic-specific information including at least one of patient size, surgical procedure type, or patient age (See col. 65, ll. 62- 67 and col. 66, ll. 1-22: The OR analysis module can be configured to review data collected over multiple surgical procedures, and can be configured to group the data according to one or more factors such as performing surgeon, procedure type, patient demographic, instruments and implants used, duration, etc., the data can include parameters such as anatomic, physiologic, ergonomic, temporal, spatial, and biomechanical parameters.).
As per claim 13, Nawana/Shelton, IV teaches the system of claim 1 as described above. Nawana further teaches wherein the instructions further cause the processor to output a post-operative recommendation for the patient, including a physical therapy recommendation, based on demographic-specific information (See col. 72, ll. 32-51 and col. 73, ll. 27-44: The post-op treatment planning module can develop post-op treatment plan options to include physical therapy recommendation and the post-op treatment plan can be associated with the patient's demographics.).
As per claim 14, Nawana/Shelton, IV teaches the system of claim 1 as described above. Nawana may not explicitly teach wherein the instructions further cause the processor to: store anonymized data related to the action taken by the robotic surgical device on a first server; receive a code entered by the patient; pull the anonymized data onto a second server; and tie patient identifying information to the anonymized data on the second server.
Shelton, IV teaches a system wherein the instructions further cause the processor to: store anonymized data related to the action taken by the robotic surgical device on a first server (See Paragraph [1543]: Collected paired data sets arc recorded and stored in the cloud storage anonymously.); receive a code entered by the patient (See Paragraph [2014]: Each surgical hub can have associated unique credentials such as username, password, and other suitable security credentials, which the Examiner is interpreting to encompass entering a code.); pull the anonymized data onto a second server (See Paragraph [1545]: The memory storing instructions executable by the processor to receive a first data set associated with a surgical procedure, receive a second data set from a second source, the second data set associated with the efficacy of the surgical procedure, anonymize the first and second data sets by removing information that identifies a patient, a surgery, or a scheduled time of the surgery.); and tie patient identifying information to the anonymized data on the second server (See Paragraphs [1545]-[1546]: The data pairs can be grouped together and the instructions of the system are able to reconstruct a series of chronological events based on the data pair, which the Examiner is interpreting to encompass tying patient identifying information to the anonymized data on the second server by reconstructing the series of chronological events.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Nawana to include store anonymized data related to the action taken by the robotic surgical device on a first server; receive a code entered by the patient; pull the anonymized data onto a second server; and tie patient identifying information to the anonymized data on the second server as taught by Shelton, IV. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nawana with Shelton, IV with the motivation of improving surgical patient care and interconnectedness of data dissemination (See Detailed Description of Shelton, IV in Paragraph [1051]).
Claim 20 mirrors Claim 14 only within a differing statutory category, and is rejected for the same reason as Claim 14.
As per claim 15, Nawana/Shelton, IV teaches the system of claim 1 as described above. Nawana further teaches wherein the instructions further cause the processor to determine a plurality of recommendations, each having a corresponding action and confidence score, and select the robotic surgical procedure recommendation from the plurality of recommendations based on the confidence score of the robotic surgical procedure recommendation (See col. 9, ll. 2-33: The plurality of recommended invasive treatments can be provided with a level of confidence of success based at least on historical outcomes of the invasive treatments based on a comparison of a plurality of attributes associated with the patient and a plurality of attributes associated with the invasive treatment.).
As per claim 16, Nawana/Shelton, IV teaches the system of claim 1 as described above. Nawana may not explicitly teach wherein the robotic surgical procedure recommendation includes recommending the next action, and wherein the robotic surgical device is further to perform the next action after receiving confirmation from the surgeon.
 Shelton, IV teaches a system wherein the robotic surgical procedure recommendation includes recommending the next action, and wherein the robotic surgical device is further to perform the next action after receiving confirmation from the surgeon (See Paragraph [2271]: The situational awareness module can be configured to determine and/or confirm a step in a surgical procedure and/or suggest a particular surgical action based on information received from various sources, which the Examiner is interpreting the situational awareness module confirming the step to encompass receiving confirmation from the surgeon.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Nawana to include the robotic surgical procedure recommendation includes recommending the next action, and wherein the robotic surgical device is further to perform the next action after receiving confirmation from the surgeon as taught by Shelton, IV. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nawana with Shelton, IV with the motivation of motivation of improving surgical patient care and interconnectedness of data dissemination (See Detailed Description of Shelton, IV in Paragraph [1051]).

Response to Arguments
In the Remarks filed on July 13, 2022, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the combination of Nawana and Shelton do not disclose "processor to record an action taken by the robotic surgical device during the portion of the surgical procedure," "intra- operatively input the action taken by the robotic surgical device to the prediction engine," "generate, in response to the input at the prediction engine, a robotic surgical procedure prediction output," and "determine a robotic surgical procedure recommendation intra-operatively, based on the robotic surgical procedure prediction output, to the portion of the surgical procedure performed by the robotic surgical device" as recited in amended claim 1, and Shelton is silent regarding weighted data for use in a machine learning environment, and is silent regarding using weighted data associated with surgical outcome metrics. Shelton, alone or combined with Nawana does not disclose "a machine learning engine including a training engine and a prediction engine, the training engine to generate a machine learning model trained based on machine learning training data, the machine learning training data including a set of robotic surgical procedure weights generated based on a subset of the robotic surgical operation data associated-with a positive surgical procedure outcome, the set of robotic surgical procedure weights associated with surgical outcome metrics" as recited in amended claim 1; and (2) there is no motivation to combined Nawana and Shelton absent hindsight bias and the use of Applicant's claims as a guide. Nawana is silent regarding machine learning, training a machine learning model, or application of a machine learning model to a robotic surgical prediction. However, no motivation is provided or appears in Nawana, and the cited portion of Shelton sufficiently discusses its improvements in patient care, which require nothing further. Shelton's disclosure is 1,076 pages long, and one of ordinary skill would not look beyond Shelton's own discussion of Shelton's improvements. These disparate and stand- alone references have no motivation to combine. The motivation to combine Nawana and Shelton is improper, and cannot support a rejection of the claims under§ 103. Further the motivation of “improving patient care” is too general to support a rejection because it could cover any contemplated alteration of the references, and does not provide any specific reasons why the subject matter of the cited references would be combined.
In response to argument (1), the Examiner does not acknowledge that the newly amended claimed portions are not encompassed by Nawana in combination with Shelton. The combination of Nawana and Shelton does disclose "processor to record an action taken by the robotic surgical device during the portion of the surgical procedure," as taught in Paragraph [1607] of Shelton that teaches a process that is described for recording data pertaining to the procedure for generating reports, verifying the steps taken by the medical personnel, provide data or prompts that may be pertinent for the particular procedural step, adjust modular devices based on the context, and take any other actions, and in Paragraph [1067] of Shelton it is disclosed that a processor module is utilize within the surgical hub. Further, Shelton discloses "intra-operatively input the action taken by the robotic surgical device to the prediction engine" in Paragraph [2050]: The cloud system may be configured to perform to provide the predicting modeling, the cloud system may combine its knowledge of the required steps and instruments for performing a procedure and may compare the different avenues via various metrics and in Paragraph [2053] the predictive modeling the cloud system may combine its knowledge of the exact steps of a procedure and the instruments that are used. Further, Shelton discloses "generate, in response to the input at the prediction engine, a robotic surgical procedure prediction output" in Paragraph [2256] that teaches the robotic hub includes situational awareness module which can be configured to synthesize data from multiple sources to determine an appropriate response to a surgical event and a situational awareness module can determine the type of surgical procedure, step in the surgical procedure, type of tissue, and/or tissue characteristics and can recommend a particular course of action or possible choices based on the synthesized data. Finally, Nawana discloses "determine a robotic surgical procedure recommendation intra-operatively, based on the robotic surgical procedure prediction output, to the portion of the surgical procedure performed by the robotic surgical device" in col. 44, ll. 20-65 that teaches the operation module can recommend effective treatments in view of historical surgical strategies, particular surgeon's historical performance, and/or with certain types of surgical strategies in view of multiple different surgeons' historical performance in certain types of surgeries and/or with certain types of surgical instruments. The Examiner is interpreting in Shelton the potential operational parameters to encompass the set of robotic surgical procedure weights and the analyzed surgical outcomes to encompass the surgical outcome metrics. Shelton combined with Nawana does disclose "a machine learning engine including a training engine and a prediction engine, the training engine to generate a machine learning model trained based on machine learning training data, the machine learning training data including a set of robotic surgical procedure weights generated based on a subset of the robotic surgical operation data associated-with a positive surgical procedure outcome, the set of robotic surgical procedure weights associated with surgical outcome metrics" as has been described in the rejection above. The 35 U.S.C. 103 rejection(s) stand.
In response to argument (2), the Examiner does not acknowledge that there is no motivation to combined Nawana and Shelton absent hindsight bias and the use of Applicant's claims as a guide. Nawana discloses the use of network interfaces that can enable the computer system to communicate with remote devices and connect the computer system with other electric equipment, and Shelton discloses the use of machine learning system or a pattern recognition system in the situational awareness system, which the Examiner is interpreting the focus of Nawana and Shelton on surgical procedures and recommendations with the use of computers to be obvious to combine. The combination of Nawana and Shelton is motivated by improving surgical patient care and interconnectedness of data dissemination (See Detailed Description of Shelton, IV in Paragraph [1051]). The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frimer et al. (U.S. Patent Pre-Grant Publication No. 2019/0008598), describes a system for identifying surgical procedures and a communicable database configured to store surgical procedures, Daley et al. (U.S. Patent Pre-Grant Publication No. 2018/0233222), describes a surgical procedure planning system and method that uses feedback loops to optimize design of future surgical preoperative plans, and Marni et al. ("ROBOt and sensors integration for computer assisted surgery and therapy"), describes the ROBOCAST project that is a system for the assistance of keyhole neurosurgery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626